UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27549 SKYE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 88-0362112 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7701 E. Gray Rd, Suite 104 Scottsdale, AZ 85260 (Address of principal executive offices) (Zip Code) (480) 993-2300 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 16,037,323 shares of Common Stock, $0.001 par value, as of May 7, 2010. 1 Index Page Number PART I FINANCIAL INFORMATION 3 ITEM 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as ofMarch 31, 2010 (unaudited)and December 31, 2009 3 Condensed Consolidated Statements of Operations for thethree months endedMarch 31, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Stockholders' Deficit cumulative from December 31, 2008 toMarch 31, 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for three months endedMarch 31, 2010 and 2009 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 18 ITEM 4T. Controls and Procedures 18 PART II OTHER INFORMATION 20 ITEM 1. Legal Proceedings 20 ITEM 1A. Risk Factors 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 3. Defaults Upon Senior Securities 20 ITEM 4. Submission of Matters to Vote of Security Holders 20 ITEM 5. Other Information 20 ITEM 6. Exhibits 21 SIGNATURES 22 2 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES (DEBTOR-IN-POSSESSION) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable Inventory Prepaid Expenses Total Current Assets EQUIPMENT, NET OTHER ASSETS Patents Deferred Financing Costs Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Current portion, Long term debt Accrued Interest Payable Warranty Accrual Total Current Liabilities LONG-TERM LIABILITIES Notes payable Notes Payable - Related Parties Total Liabilities LIABILITIES SUBJECT TO COMPROMISE STOCKHOLDERS' EQUITY (DEFICIT) Common Stock: 25,000,000 shares authorized at $0.001 par value; Issued and outstanding 16,037,323 and 15,767,323 shares, respectively Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these statements. 3 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES (DEBTOR-IN-POSSESSION) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Ended March 31, (Restated) REVENUES Product Sales $ $ Other Income - Total Revenues Cost of Goods Sold Gross Profit EXPENSES Legal and Professional General and Administrative Research and Development Advertising and Marketing Depreciation Total Expenses Net (Loss) from Operations ) ) OTHER INCOME AND (EXPENSE) Interest Income 87 - Reorganization Items ) - Interest Expense ) ) Total Other Income (Expense) ) ) Net Income (Loss) before Income Taxes ) ) Income Tax Expense - - NET INCOME (LOSS) $ ) $ ) Basic and diluted income (loss) per common share $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these statements. 4 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES (DEBTOR-IN-POSSESSION) CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDER'S EQUITY (DEFICIT) Common Stock Common Stock Paid in Accumulated Total Shares Amount Subscribed Capital Deficit Deficit Balance December 31, 2008 (Restated) $ ) $ $ ) ) Common stock issued for related party services - - Common stock issued for consulting services - - Common stock issued for cash - Common stock issued for legal fees 23 - - Common stock issued for financing costs - - Common stock issued for services 40 - - Beneficial conversion feature - Fair Value Options Granted - Net Loss - ) ) Balance December 31, 2009 $ - $ $ ) $ ) Common Stock issued for compensation - - Net Loss - ) ) Balance March 31, 2010 (Unaudited) $ $
